DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-29-21.
Claims 1, 6-7, 10 and 12-14 are amended.
Claims 11 and 15-28 are canceled.

Allowable Subject Matter	
Claims 1-10 and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9 and 12-13 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a semiconductor package including at least one of the first electronic components embedded therein, and disposed on a lower surface of the second printed circuit board and electrically connected to the second printed circuit board, wherein the first interposer substrate is disposed between the semiconductor package and the first printed circuit board and has a height less than a height of the second interposer substrate.
Claim 10 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10 in combination as claimed, including:

Claim 14 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 14 in combination as claimed, including:
a first semiconductor package including at least one of the first electronic components embedded therein, and disposed on a lower surface of the second printed circuit board, and a second semiconductor package including at least one of the first electronic components embedded therein, and disposed on an upper surface of the first printed circuit board, wherein the first semiconductor package and the second semiconductor package are electrically connected to each other.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 10, 14 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848